Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 1 of 33




                         EXHIBIT A
Filing Case 1:21-cv-21628-KMW
       # 121195985               Document
                     E-Filed 02/10/2021   1-2 Entered
                                        06:37:03 PM on FLSD Docket 04/28/2021 Page 2 of 33




        FORM 1.997.        CIVIL COVER SHEET

         The civil cover sheet and the information contained in it neither replace nor supplement the filing
         and service of pleadings or other documents as required by law. This form must be filed by the
         plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
         to section 25.075, Florida Statutes. (See instructions for completion.)


                 I.     CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        JAMESIE ALLEN
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       LOGISTICARE SOLUTIONS, LLC
        Defendant



                 II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

         ❑   $8,000 or less
         ❑   $8,001 - $30,000
         ❑   $30,001- $50,000
         ❑   $50,001- $75,000
         ❑   $75,001 - $100,000
         N   over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 3 of 33



   CIRCUIT CIVIL

   ❑ Condominium
   ❑ Contracts and indebtedness
   ❑ Eminent domain
   ❑ Auto negligence
   ❑ Negligence—other
         ❑ Business governance
         ❑ Business torts
         ❑ Environmental/Toxic tort
         ❑ Third party indemnification
         ❑ Construction defect
         ❑ Mass tort
         ❑ Negligent security
         ❑ Nursing home negligence
         ❑ Premises liability commercial
         ❑ Premises liability residential
   ❑ Products liability
   ❑ Real Property/Mortgage foreclosure
         ❑ Commercial foreclosure
         ❑ Homestead residential foreclosure
         ❑ Non-homestead residential foreclosure
         ❑ Other real property actions

   El Professional malpractice
           ❑ Malpractice—business
           ❑ Malpractice—medical
           ❑ Malpractice—other professional
      Other
           ❑ Antitrust/Trade regulation
           ❑ Business transactions
           ❑ Constitutional challenge—statute or ordinance
           ❑ Constitutional challenge—proposed amendment
           ❑ Corporate trusts
           • Discrimination—employment or other
           ❑ Insurance claims
           ❑ Intellectual property
           ❑ Libel/Slander
           ❑ Shareholder derivative action
           ❑ Securities litigation
           ❑ Trade secrets
           ❑ Trust litigation


   COUNTY CIVIL

   ❑ Small Claims up to $8,000
   ❑ Civil
   ❑ Real property/Mortgage foreclosure
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 4 of 33



   111Replevins
   ❑ Evictions
          ❑ Residential Evictions
          ❑ Non-residential Evictions
   ❑ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ❑ No El

           IV.    REMEDIES SOUGHT (check all that apply):
           El Monetary;
           El Nonmonetary declaratory or injunctive relief;
           El Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             8

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ❑ yes
                   El no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   Ig1 no
                   ❑ yes If "yes," list all related cases by name, case number, and court.

          VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                El yes
                ❑ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief; and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Alberto Naranjo                          Fla. Bar # 92923
                  Attorney or party                                      (Bar # if attorney)

  Alberto Naranjo                                  02/10/2021
   (type or print name)                            Date




                                                    3
FilingCase 1:21-cv-21628-KMW
      # 121195985               Document
                    E-Filed 02/10/2021   1-2 Entered
                                       06:37:03 PM on FLSD Docket 04/28/2021 Page 5 of 33



                                        IN THE CIRCUIT COURT OF
                                    THE ELEVENTH JUDICIAL CIRCUIT
                                IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                       Case No.


        JAMESIE PERRY,

                  Plaintiff

        vs.

        LOGISTICARE SOLUTIONS, LLC

                  Defendant




                                                    COMPLAINT

        1. Plaintiff, JAMESIE PERRY, ("Plaintiff"), brings this action against Defendant,

              LOGISTICARE SOLUTIONS, LLC, ("Defendant") alleging as follows:

                                                  JURY DEMAND

        2. Plaintiff demands a trial by jury on all claims properly triable by a jury.

                                     PARTIES, VENUE AND JURISDICTION

        3. Plaintiff was at all relevant times hereto employed by Defendant. Plaintiff is over the age of

              18 and is otherwise sui furls.

        4. Defendant, ("Defendant" and/or "Miami-Dade"), is an employer within Miami Dade, which

              at all relevant times hereto violated Plaintiff's employment rights under the Florida Civil

              Rights Act (FCRA), the Americans with Disabilities Act ("ADA"), Title VII of the Civil

              Rights Act (Title VII). Defendant is otherwise suijuris.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 6 of 33



   5. Venue is proper in Miami Dade County because Defendant employed Plaintiff in the county,

      and because the causes of action otherwise occurred in the County.

   6. Venue is also proper in that Plaintiff and/or Defendant ("Parties") resides in this district, in

      that a substantial part of the events or omissions giving rise to the claim occurred in this

      district and in that the Parties are subject to personal jurisdiction in this district with respect

      to this action, and/or there is no other district in which the action may otherwise be brought.

   7. All conditions precedent to the bringing of this action have occurred or been performed, i.e.,

      a Charge of Discrimination was filed prior to 300 days from the date of termination, Right to

      Sue Letter issued/received on November 17, 2020, and lawsuit filed before the expiration of

      the Right to Sue letter from the EEOC.

   8. This Court has jurisdiction over this action pursuant as well as supplemental jurisdiction over

      Plaintiffs related claims arising under federal, state and/or local laws.

                                             COUNT ONE
                                            Retaliation FCRA

   9. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   10. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   11. At all times material hereto, Defendant failed to comply with the law, which provides, in

      relevant part, employer may not take any retaliatory personnel action against an employee

      because the employee performed a protected activity and/or had a good-faith, objectionably

      reasonable belief for performing such protected activity.

   12. Plaintiff started working for Defendant around June 2017 and was terminated on December

      21, 2017.

  13. Plaintiff worked as a transportation coordinator.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 7 of 33



   14. On or about October 27, 2017, Plaintiff complained to the Human Resource department,

       including Tammy (LNU) about harassment and discrimination.

   15. For example, Plaintiff, a black non-Hispanic employee, complained that she was told not to

       speak to any co-workers yet all other employees were allowed to socialize and speak to one

       another.

   16. For example, Plaintiff was told that there are no equal opportunities for Black employees,

       only for Hispanic employees.

   17. Its telling that Plaintiff was terminated 2 months after her complaint of discrimination to

      Human Resources.

   18. Defendant's reason for termination is pretextual, as Plaintiff was terminated for socializing

      with another employee whom was not terminated and all other employees are allowed to

      socialize.

   19. The causal link betwene Plaintiff's protected activity to Defendant's harrasment, retalation

      and/or termiation, acting by and through its employees which caused; an adverse

      employment actions; made Plaintiff and other employees reluctant to exercise their rights;

      lead to a pattern, practice and/or policy of illegal employment action; failure to enforce any

      policy against such illegal activity; failure to follow Defendant's own employment policies;

      and/or Defendant took these adverse employment actions in substantial part because of

      Plaintiff's protected activity.


   20. Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the law.

  21. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

      wages, both in the past, present, and future, as well as compensatory damages, etc.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 8 of 33



   22. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   23. Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

   24. Plaintiff hereby requests a jury trial.

   25. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.

                                             COUNT TWO
                                           Retaliation Title VII

  26. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

  27. At all relevant times Plaintiff was an employee of Defendant and was qualified.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 9 of 33



   28. At all times material hereto, Defendant failed to comply with the law, which provides, in

       relevant part, employer may not take any retaliatory personnel action against an employee

       because the employee performed a protected activity and/or had a good-faith, objectionably

       reasonable belief for performing such protected activity.

   29. Plaintiff started working for Defendant around June 2017 and was terminated on December

       21, 2017.

   30. Plaintiff worked as a transportation coordinator.

   31. On or about October 27, 2017, Plaintiff complained to the Human Resource department,

       including Tammy (LNU) about harassment and discrimination.

   32. For example, Plaintiff, a black non-Hispanic employee, complained that she was told not to

      speak to any co-workers yet all other employees were allowed to socialize and speak to one

      another.

   33. For example, Plaintiff was told that there are no equal opportunities for Black employees,

      only for Hispanic employees.

   34. Its telling that Plaintiff was terminated 2 months after her complaint of discrimination to

      Human Resources.

   35. Defendant's reason for termination is pretextual, as Plaintiff was terminated for socializing

      with another employee whom was not terminated and all other employees are allowed to

      socialize.

   36. The causal link betwene Plaintiff's protected activity to Defendant's harrasment, retalation

      and/or tenniation, acting by and through its employees which caused; an adverse

      employment actions; made Plaintiff and other employees reluctant to exercise their rights;

      lead to a pattern, practice and/or policy of illegal employment action; failure to enforce any
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 10 of 33



       policy against such illegal activity; failure to follow Defendant's own employment policies;

       and/or Defendant took these adverse employment actions in substantial part because of

       Plaintiff's protected activity.


   37. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   38. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   39. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   40. Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney's fees.

   41. Plaintiff hereby requests a jury trial.

   42. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

      follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 11 of 33



       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.

                                          COUNT THREE
                                      Race Discrimination FCRA

   43. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   44. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   45. Plaintiff started working for Defendant around June 2017 and was terminated on December

       21, 2017.

   46. Plaintiff worked as a transportation coordinator.

   47. Plaintiff was treated differently that all other employees in her same position.

   48. For example, Plaintiff, a black employee, was told not to speak to any co-workers yet all

      other employees were allowed to socialize and speak to one another.

   49. For example, Plaintiff was told that there are no equal opportunities for Black employees,

      only for Hispanic employees.

   50. For example, Plaintiff's complaints of discrimination were ignored despite complaining on or

      about October 27, 2017, to the Human Resource depai inent, including Tammy (LNU) about

      harassment and discrimination.

   51. For example, Defendant refused to excuse Plaintiff absents despite Plaintiff's medical

      condition and documentation from her medical provider.

   52. Its telling that Plaintiff was hired and fired by different employees and was only one of two

      black employees at her location.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 12 of 33



   53. Defendant's reason for termination is pretextual, as Plaintiff was terminated for socializing

      with another employee whom was not terminated and all other employees are allowed to

      socialize.

   54. The causal link between Plaintiff's protected category and Defendant's adverse actions,

      differential treatment, and/or pattern and pratice, caused Defendant's harrasment,

      discrimination, and/or termiation, acting by and through its employees which caused; an

      adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

      action; failure to enforce any policy against such illegal activity; failure to follow

      Defendant's own employment policies; and/or Defendant took these adverse employment

      actions in substantial part because of Plaintiff's protected category.


   55. Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the law.

   56. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

      wages, both in the past, present, and future, as well as compensatory damages, etc.

   57. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

      cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

      imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

      be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   58. Defendant' actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 13 of 33



       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

   59. Plaintiff hereby requests a jury trial.

   60. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.

                                            COUNT FOUR
                                      Race Discrimination Title VII

   61. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   62. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   63. Plaintiff started working for Defendant around June 2017 and was terminated on December

      21, 2017.

   64. Plaintiff worked as a transportation coordinator.

   65. Plaintiff was treated differently that all other employees in her same position.

   66. For example, Plaintiff, a black employee, was told not to speak to any co-workers yet all

      other employees were allowed to socialize and speak to one another.

   67. For example, Plaintiff was told that there are no equal opportunities for Black employees,

      only for Hispanic employees.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 14 of 33



   68. For example, Plaintiff's complaints of discrimination were ignored despite complaining on or

       about October 27, 2017, to the Human Resource department, including Tammy (LNU) about

       harassment and discrimination.

   69. For example, Defendant refused to excuse Plaintiff absents despite Plaintiff's medical

       condition and documentation from her medical provider.

   70. Its telling that Plaintiff was hired and fired by different employees and was only one of two

       black employees at her location.

   71. Defendant's reason for termination is pretextual, as Plaintiff was terminated for socializing

       with another employee whom was not terminated and all other employees are allowed to

      socialize.

   72. The causal link between Plaintiff's protected category and Defendant's adverse actions,

      differential treatment, and/or pattern and pratice, caused Defendant's harrasment,

      discrimination, and/or termiation, acting by and through its employees which caused; an

      adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

      action; failure to enforce any policy against such illegal activity; failure to follow

      Defendant's own employment policies; and/or Defendant took these adverse employment

      actions in substantial part because of Plaintiff's protected category.


   73. Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the law.

   74. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

      wages, both in the past, present, and future, as well as compensatory damages, etc.

   75. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

      cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 15 of 33



      aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

      be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   76. Defendant' actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

      Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney's fees.

   77. Plaintiff hereby requests a jury trial.

   78. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

      follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.

                                            COUNT FIVE
                                 National Origin Discrimination FCRA

   79. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   80. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   81. Plaintiff started working for Defendant around June 2017 and was terminated on December

      21, 2017.

   82. Plaintiff worked as a transportation coordinator.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 16 of 33



   83. Plaintiff was treated differently that all other employees in her same position.

   84. For example, Plaintiff, a non-Hispanic, was told not to speak to any co-workers yet all other

      employees were allowed to socialize and speak to one another.

   85. For example, Plaintiff was told that there are no equal opportunities for non-Hispanic

      employees, only for Hispanic employees.

   86. For example, Plaintiff's complaints of discrimination were ignored despite complaining on or

      about October 27, 2017, to the Human Resource department, including Tammy (LNU) about

      harassment and discrimination.

   87. For example, Defendant refused to excuse Plaintiff absents despite Plaintiff's medical

      condition and documentation from her medical provider.

   88. Its telling that Plaintiff was hired and fired by different employees and was only one of two

      non-Hispanic employees at her location.

   89. Defendant's reason for termination is pretextual, as Plaintiff was terminated for socializing

      with another employee whom was not terminated and all other employees are allowed to

      socialize.

   90. The causal link between Plaintiff's protected category and Defendant's adverse actions,

      differential treatment, and/or pattern and pratice, caused Defendant's harrasment,

      discrimination, and/or termiation, acting by and through its employees which caused; an

      adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

      action; failure to enforce any policy against such illegal activity; failure to follow

      Defendant's own employment policies; and/or Defendant took these adverse employment

      actions in substantial part because of Plaintiff's protected category.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 17 of 33



   91. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   92. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   93. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

      be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   94. Defendant' actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

      Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney's fees.

   95. Plaintiff hereby requests a jury trial.

   96. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

      follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 18 of 33



                                            COUNT SIX
                                National Origin Discrimination FCRA

   97. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   98. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   99. Plaintiff started working for Defendant around June 2017 and was terminated on December

      21, 2017.

   100.   Plaintiff worked as a transportation coordinator.

   101.   Plaintiff was treated differently that all other employees in her same position.

   102.   For example, Plaintiff, a non-Hispanic, was told not to speak to any co-workers yet all

      other employees were allowed to socialize and speak to one another.

   103.   For example, Plaintiff was told that there are no equal opportunities for non-Hispanic

      employees, only for Hispanic employees.

   104.   For example, Plaintiff's complaints of discrimination were ignored despite complaining

      on or about October 27, 2017, to the Human Resource department, including Tammy (LNU)

      about harassment and discrimination.

   105.   For example, Defendant refused to excuse Plaintiff absents despite Plaintiff's medical

      condition and documentation from her medical provider.

   106.   Its telling that Plaintiff was hired and fired by different employees and was only one of

      two non-Hispanic employees at her location.

   107.   Defendant's reason for termination is pretextual, as Plaintiff was terminated for

      socializing with another employee whom was not terminated and all other employees are

      allowed to socialize.

   108.   The causal link between Plaintiff's protected category and Defendant's adverse actions,

      differential treatment, and/or pattern and pratice, caused Defendant's harrasment,
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 19 of 33



      discrimination, and/or termiation, acting by and through its employees which caused; an

      adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

      action; failure to enforce any policy against such illegal activity; failure to follow

      Defendant's own employment policies; and/or Defendant took these adverse employment

      actions in substantial part because of Plaintiff's protected category.


   109.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the law.

   110.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

      damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

   111.   Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

      cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

      imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

      be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   112.   Defendant' actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

      Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney's fees.

   113.   Plaintiff hereby requests a jury trial.

   114.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

      follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 20 of 33



      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.

                                           COUNT SEVEN
                                   Disability Discrimination FCRA

   115.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   116.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

   117.   Plaintiff started working for Defendant around June 2017 and was terminated on

      December 21, 2017.

   118.   Plaintiff worked as a transportation coordinator.

   119.   Plaintiff has a life long disability, i.e. physical or mental impairment that substantially

      limits one or more major life activity.

   120.   Plaintiff was required to take a one week of work but when she submitted her medical

      documents requesting time off as an accommodation, it was denied without Defendant

      entering into the interactive process. Defendant simply refused to take the medical

      documentation

   121.   At this point, Defendant knew and/or perceived Plaintiff to be disabled.

   122.   Its telling that Plaintiff was terminated just months after requesting an accommodation

      and informing Defendant of her disability.

   123.   Defendant's reason for termination is pretextual, as Plaintiff was terminated for

      socializing with another employee whom was not terminated and all other employees are

      allowed to socialize.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 21 of 33



    124.     The causal link between Plaintiff's protected category and Defendant's adverse actions,

          differential treatment, and/or pattern and pratice, caused Defendant's harrasment,

          discrimination, and/or termiation, acting by and through its employees which caused; an

       adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

       action; failure to enforce any policy against such illegal activity; failure to follow

       Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.


   125.      Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   126.      As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

       damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

   127.      Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   128.      Defendant' actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

      Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney's fees.

   129.      Plaintiff hereby requests a jury trial.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 22 of 33



   130.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

      follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.

                                           COUNT EIGHT
                                  Disability Discrimination Title VII

   131.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   132.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

   133.   Plaintiff started working for Defendant around June 2017 and was terminated on

      December 21, 2017.

   134.   Plaintiff worked as a transportation coordinator.

   135.   Plaintiff has a lifelong disability, i.e. physical or mental impairment that substantially

      limits one or more major life activity.

   136.   Plaintiff was required to take a one week of work but when she submitted her medical

      documents requesting time off as an accommodation, it was denied without Defendant

      entering into the interactive process. Defendant simply refused to take the medical

      documentation

   137.   At this point, Defendant knew and/or perceived Plaintiff to be disabled.

   138.   Its telling that Plaintiff was terminated just months after requesting an accommodation

      and informing Defendant of her disability.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 23 of 33



   139.   Defendant's reason for termination is pretextual, as Plaintiff was terminated for

      socializing with another employee whom was not terminated and all other employees are

      allowed to socialize.

   140.   The causal link between Plaintiff's protected category and Defendant's adverse actions,

      differential treatment, and/or pattern and pratice, caused Defendant's harrasment,

      discrimination, and/or termiation, acting by and through its employees which caused; an

      adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

      action; failure to enforce any policy against such illegal activity; failure to follow

      Defendant's own employment policies; and/or Defendant took these adverse employment

      actions in substantial part because of Plaintiff's protected category.


   141.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the law.

   142.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

      damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

   143.   Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

      cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

      imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

      be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   144.   Defendant' actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 24 of 33



      Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney's fees.

   145.   Plaintiff hereby requests a jury trial.

   146.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

      follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests judgment as follows:

      A. Accept jurisdiction over this matter;

      B. Award Plaintiff for past and future loss of wages and benefits, plus interest;

      C. Award Plaintiff compensatory and punitive damages;

      D. Order Defendant' to reinstate Plaintiff to a position comparable to the former position or,

          in lieu of reinstatement, award front pay (including benefits);

      E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

          action; and

      F. Grant Plaintiff such additional or alternative relief as the Court deems just and proper

          and/or which Plaintiff may be entitled to under the applicable laws.
Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 25 of 33




   Dated: February 10, 2021                      Respectfully submitted,

                                                 /s/Alberto Naranjo
                                                 AN Law Firm, P.A.
                                                 7900 Oak Lane #400
                                                 Miami Lakes, FL 33016-5888
                                                 United States
                                                 Office: 305-942-8070
                                                 Email: an@anlawfirm.com
                                                 Counsel for Plaintiff


                                            VERIFACTION

          Verification pursuant to Section 92.525, Florida Statutes. Under penalties of perjury, I

   declare that I am the Plaintiff, that I have read the foregoing Complaint, and that the facts stated

   in it are true are correct to the best of my knowledge.


   Signature


   Date


   Name
FilingCase 1:21-cv-21628-KMW
       # 121491464             Document
                    E-Filed 02/16/2021   1-2 Entered
                                       04:28:59 PM on FLSD Docket 04/28/2021 Page 26 of 33



          IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
                            MIAMI-DADE COUNTY, FLORIDA

                                                             )
        JAMESIE ALLEN,                                       )
                                                             )
                       Plaintiff,                            )
                                                             )
        vs.                                                  )       CASE NO.: 2021-003319-CA-01
                                                             )
        LOGISTICARE SOLUTIONS, LLC                           )
                                                             )
                       Defendant.                            )
                                                             )

                                        SUMMONS IN A CIVIL CASE

        TO: LOGISTICARE SOLUTIONS, LLC, through its Registered Agent:

                                         Registered Agent Solutions, Inc.
                                           155 Office Plaza Dr STE A
                                              Tallahassee FL 32301

         YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY:
                                                Alberto Naranjo
                                               AN Law Firm, P.A.
                                           7900 Oak Ln # 400 AN Law
                                             Miami Lakes, FL 33016

        an answer to the complaint, which is herewith served upon you, within 20 days after service of

        this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default

        will be taken against you for the relief demanded in the complaint. You must also file your

        answer with the Clerk of this Court within a reasonable period of time after service.



        CLERK                         DATE



        (BY) DEPUTY CLERK
                                                   and Probate Courts Online System
4/28/2021
      Case                              1-2 Family
             1:21-cv-21628-KMW Document Civil, Entered    on FLSD Docket 04/28/2021 Page 27 of 33

 Filing # 121491464 E-Filed 02/16/2021 04:28:59 PM



               IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
                                 MIAMI-DADE COUNTY, FLORIDA

                                                                      )
             JAMESIE ALLEN,                                           )
                                                                      )
                             Plaintiff,                               )
                                                                      )
             vs.                                                      )       CASE NO.: 2021-003319-CA-01
                                                                      )
             LOGISTICARE SOLUTIONS, LLC                               )
                                                                      )
                             Defendant.                               )
                                                                      )

                                               SUMMONS IN A CIVIL CASE

             TO: LOGISTICARE SOLUTIONS, LLC, through its Registered Agent:

                                                Registered Agent Solutions, Inc.
                                                  155 Office Plaza Dr STE A
                                                     Tallahassee FL 32301

              YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY:
                                                       Alberto Naranjo
                                                      AN Law Firm, P.A.
                                                  7900 Oak Ln # 400 AN Law
                                                    Miami Lakes, FL 33016

             an answer to the complaint, which is herewith served upon you, within 20 days after service of

             this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default

             will be taken against you for the relief demanded in the complaint. You must also file your

             answer with the Clerk of this Court within a reasonable period of time after service.

                                              2/18/2021




https://www2.miami-dadeclerk.com/ocsNiewerHTML5.aspx?QS=c51YpK185bZW/afe6fign%2fhl1CGzm4M%2bEt6NEHId3oSTj8oFbfnmOuiNPm2locci...   1/2
                                                and Probate Courts Online System
4/28/2021
                                     1-2 Family
     Case 1:21-cv-21628-KMW Document Civil, Entered    on FLSD Docket 04/28/2021 Page 28 of 33




https://www2.miami-dadeclerk.com/ocsNiewerHTML5.aspx?QS=c5lYpK185bZaYafe6fign%2fhl1CGzm4M%2bEt6NEHId3oSTj8oFbfnmOuiNPm2kxq...   2/2
FilingCase 1:21-cv-21628-KMW
       # 122030941              Document
                     E-Filed 02/24/2021  1-2 Entered
                                        09:15:12 PM on FLSD Docket 04/28/2021 Page 29 of 33



          IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
                            MIAMI-DADE COUNTY, FLORIDA

                                                             )
         JAMESIE ALLEN,                                      )
                                                             )
                       Plaintiff,                            )
                                                             )
        vs.                                                  )       CASE NO.: 2021-003319-CA-01
                                                             )
        LOGISTICARE SOLUTIONS, LLC                           )
                                                             )
                       Defendant.                            )
                                                             )

                                        SUMMONS IN A CIVIL CASE

        TO: LOGISTICARE SOLUTIONS, LLC, through its Registered Agent:

                                         Registered Agent Solutions, Inc.
                                           155 Office Plaza Dr STE A
                                              Tallahassee FL 32301

         YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY:
                                                Alberto Naranjo
                                               AN Law Firm, P.A.
                                           7900 Oak Ln # 400 AN Law
                                             Miami Lakes, FL 33016

        an answer to the complaint, which is herewith served upon you, within 20 days after service of

        this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default

        will be taken against you for the relief demanded in the complaint. You must also file your

        answer with the Clerk of this Court within a reasonable period of time after service.



        CLERK                         DATE



        (BY) DEPUTY CLERK
                                                   and Probate Courts Online System
4/28/2021
      Case   1:21-cv-21628-KMW Document Civil,
                                        1-2 Family
                                               Entered    on FLSD Docket 04/28/2021 Page 30 of 33

 Filing # 122030941 E-Filed 02/24/2021 09:15:12 PM



               IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
                                 MIAMI-DADE COUNTY, FLORIDA

                                                                      )
             JAMESIE ALLEN,                                           )
                                                                      )
                             Plaintiff,                               )
                                                                      )
             vs.                                                      )       CASE NO.: 2021-003319-CA-01
                                                                      )
             LOGISTICARE SOLUTIONS, LLC                               )
                                                                      )
                             Defendant.                               )
                                                                      )

                                                SUMMONS IN A CIVIL CASE

             TO: LOGISTICARE SOLUTIONS, LLC, through its Registered Agent:

                                                Registered Agent Solutions, Inc.
                                                  155 Office Plaza Dr STE A
                                                     Tallahassee FL 32301

              YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S AI I ORNEY:
                                                       Alberto Naranjo
                                                      AN Law Firm, P.A.
                                                  7900 Oak Ln # 400 AN Law
                                                    Miami Lakes, FL 33016

             an answer to the complaint, which is herewith served upon you, within 20 days after service of

             this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default

             will be taken against you for the relief demanded in the complaint. You must also file your

             answer with the Clerk of this Court within a reasonable period of time after service.

                                              2/26/2021
             CLERK                           DATE




https://www2.miami-dadeclerk.com/ocsNiewerHTML5.aspx?QS=c5lYpK185bZZt%2fe6fign%2fhl1CGzm4M%2bEt6NEHId3oSTj8oFbfnmOuiNPm2lo(g...   1/2
                                                           Family and Probate Courts Online System
     Case 1:21-cv-21628-KMW Document Civil,
4/28/2021
                                     1-2 Entered on FLSD Docket 04/28/2021 Page 31 of 33




https://www2.miami-dadeclerk.com/ocsNiewerHTML5,aspx?QS=c51YpK185bZZt%2fe6fign%2fhl1CGzm4IVP/02bEt6NEHId3oSTj8oFbfnmOuiNPm2kxq...   2/2
FilingCase 1:21-cv-21628-KMW
       # 124054009             Document
                    E-Filed 03/30/2021   1-2 Entered
                                       07:33:09 PM on FLSD Docket 04/28/2021 Page 32 of 33


                                                       VERIFIED RETURN OF SERVICE

         State of Florida                                           County of Miami-Dade                                                Circuit Court

         Case Number: 2021-003319-CA-01

         Plaintiff:
         ?JAMESIE PERRY
         vs.
                                                                                                                             II
                                                                                                                  II IIIIII1111
                                                                                                                            RCG2021002640

         Defendant:
         LOGISTICARE SOLUTIONS, LLC

        For:
        Alberto Naranjo
        AN Law Firm, P.A.
        7900 Oak Ln.
        #400
        Miami Lakes, FL 33016

        Received by Christopher Kady on the 29th day of March, 2021 at 9:00 am to be served on Logisticare Solutions, Llc Registerd
        Agent Solutions, Inc., 155 Office Plaza Dr., Ste. A, Tallahassee, FL 32301.

        I, Christopher Kady, do hereby affirm that on the 29th day of March, 2021 at 11:20 am, I:

        served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
        SUMMONS IN CIVIL CASE, COMPLAINT and JURY DEMAND with the date and hour of service endorsed thereon by me, to:
        MARY CATE DUNCAN as REGISTERED AGENT CLERK authorized to accept service, of the within named corporation, at the
        address of: 155 OFFICE PLAZA DRIVE, TALLAHASSEE, FL 32301 on behalf of Logisticare Solutions, Llc, and informed said
        person of the contents therein, in compliance with state statutes.

        Description of Person Served: Age: 23, Sex: F, Race/Skin Color: WHITE, Height: 5'4", Weight: 130, Hair: BLONDE, Glasses: N

        I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the
        judicial circuit in which the process was served.                                           "Under penalties of perjury, I declare that I
        have read the foregoing document and that the facts in It are true" F.S. 92.525. NOTARY NOT REQUIRED PURSUANT TO FS 92.525




                                                                                        Christopher         dy
                                                                                        Process Sery         37

                                                                                        TRGT LEGA
                                                                                        PO BOX 1066
                                                                                        PINELLAS PA K, FL 33781
                                                                                        (888) 642-0130

                                                                                        Our Job Serial Number: RCG-2021002640


                                            Copyright ©1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1z
 Case 1:21-cv-21628-KMW Document 1-2 Entered on FLSD Docket 04/28/2021 Page 33 of 33
ding # 121.4914.64 E-Filed:0211.6/2021 .94:28.:59       pm

        IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
                          MIAMI:DADE COUNTY„ *FLORIDA        MAR 29 2021
                                                                                  DATE:
                                                                                  TI ME: IL 2,0
      JAMESJE ALLEN,                                                              IN ITIAL:
                                                                                  IN:


      Vs.                                                            CASENO„: .20.2100331.9.CA-0.1.

      LOGISTICARE. SOLE) LIONS, LLC

                       Defendant,


                                        SUMMONS IN A CIVIL CASE

      TO: LOGISTICARE SOLUTIONS,I.,LC, through its Res istered.Agog:

                                         RegisRnti Agent Solutions, Inc.
                                           l SS Office Plaza Dr STE A
                                              'Tallahassee FL 3` 301

       YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFFS ATTORNEY::
                                                Allisrt() NararijO
                                               AN Law Firm, ThA,
                                           7900 Oak.Lii #400 AN Law
                                             Miami Lakes, FL

         answer to   the complaint, which is herewith sowed upon y r, within 20 .days after ftryie.c,! of

            tiumplopgppop.yop, exclusive of the day of serx4oe '(you fail to do :so, jtidgmetif by dethrilt

      wilt he taken agaipst yOp.f6r the:relief dethanded.hrthe complaint.. 'Yeti "Pug also file you

      anOver with the Clerk or this.Court Withitt itfoiwpiable period of time after Smii0.

                                      2/16/2021
      CLLR                            DATE
